Request for reconsideration/other – continued from PTO 303
Continuation of 12 – The request for reconsideration has been considered but does NOT place the application in condition for allowance because:

In response for reconsideration filed February 9, 2022, claims 1, 11, 20 and 22 are amended. 

Applicant's request for entry into AFCP 2.0 is acknowledged, however the amendment’s to the claims did not put the claims in condition for allowance.

Applicant amendments to claims 1, 11, 20 and 22 changes the scope of the claims, by adding the following limitation, in lines 7-9, " ““transmitting the no-data indication to the base station, wherein the no-data indication is transmitted over a physical uplink shared channel (PUSCH), and ” . The examiner completed the consideration and searching for the amended claims. The examiner contacted the applicant’s representative regarding amended claims and references; Phuyal (WO2017172165A1 – see page 9-10 and cited NPL - REFERENCE CITED GROUP) and Babali (US Pub. No.:2020/0351931 – Paras. 0322, 0374, 0378, 0395), and Chin (US Pub. No.:2020/0053820) – see Fig.3, para. 0120-0122, 0133. The examiner suggested to the applicant that the proposed amended claims are not in a condition for allowance.


Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 1-2, 4-12, 14-23, and 25-31 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 has been amended to recite, “transmitting the no-data indication to the base station, wherein the no-data indication is transmitted over a physical uplink shared channel (PUSCH), and ” in lines 7-9.
	It is unclear whether/how a UE transmit the “no-data indication” to the base station over a PUSCH and partially overlaps in time within a region of the configured grant occasion. It is unclear how does the  “no-data indication” “partially overlaps in time”?

	It is also unclear as to what is meant by “partially overlaps in time”.  

Specification Objection
The specification is objected to for failure to provide antecedent basis for "... transmitting the no-data indication to the base station, wherein the no-data indication is transmitted over a physical uplink shared channel (PUSCH), and partially overlaps in time within a region of the configured grant occasion...” as recited claim 1 lines 7-9. A review of the specification, see paragraph 68, discloses “In other examples, the no-data indicator and the PUSCH may partially overlap in one or both of time or frequency within a region of the configured grant occasion. To this end, in some aspects, the UE 104 may transmit the no-data indication during the configured grant occasion (e.g., during the first time period) when there is no data to transmit.”, however no additional description is provided in the specification.
Examiner Note: The claim does not include any limitation’s regarding “ a time period/a first time period/a second time period”, more or less how/what is “overlap”? See claim 2.